ACCEPTED
                                        04-15-00766-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                   12/4/2015 1:41:30 PM
04-15-00766-CV                           KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 12/4/2015 1:41:30 PM
                   KEITH E. HOTTLE
                         Clerk